 SAMSONITE CORP.343SamsoniteCorporationandLeon C. Wikoff. Case 27-CA-3656October 11, 1973DECISION AND ORDERBy MEMBERS FANNING, KENNEDY, AND PENELLOOn June 6, 1973, Administrative Law Judge Rich-ard D. Taplitz issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Samsonite Corporation,Denver, Colorado, its officers, agents, successors, andassigns, shall take the action set forth in the Adminis-trative Law Judge's recommended Order.'iMember Fanning disagrees with the order only insofar as it may be readto permit restrictions on the distribution of literature in working areas whenwork is not being performed in such areas See his dissenting opinion inStoddard-Quirk Manufacturing Co.,138 NLRB 615.DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge: This casewas tried at Denver, Colorado, on March 13, 1973. Thecomplaint, based on a charge filed on September 6, 1972,'by Leon C. Wikoff, issued on January 5, 1973, alleging thatSamsonite Corporation, herein called Respondent, violatedSections 8(a)(1) and (3) of the National Labor RelationsAct, as amended.IssuesThe primaryissues are: (1) whether Respondent violatedtAll dates arein 1972,unless otherwise specified.Section 8(a)(1) of the Act by maintaining and enforcingno-distribution and no-solicitation rules which unlawfullylimited employees in their right to engage in concerted ac-tivities on company property; and (2) whether Respondentviolated Sections 8(a)(3) and (1) of the Act by dischargingLeon C. Wikoff, V. Stevens Kite and Richard Gould be-cause of their involvement in the distribution of literature.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record of the case and from my observa-tion of the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent is a Colorado corporation engaged in themanufacture and sale of luggage at its plant in Denver,Colorado. It annually sells and ships goods valued in excessof $50,000 directly to places outside of Colorado and annu-ally purchases and receives goods valued in excess of$50,000 directly from places outside of Colorado. Respon-dent is an employer within the meaning of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum & Plastic Workers ofAmerica, and its Local Union No. 724, AFL-CIO (hereinjointly called the Union), are each labor organizations with-in the meaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. TheBackgroundFor many years Respondent and the Union have beenparties to successive collective-bargaining agreements.Company rules have been the subject of negotiations. Sec-tion(a)(14) of those rules provides:Although the Employer may impose a lesser penalty,the following shall be just cause for immediate dis-charge:Unauthorized distribution of literature, written, orprinted matter on the Employer's premises,or postingor removing of notices,signs, or writing in any form onbulletin boards or other property of the Employer.However, employees may distribute Union Literatureon Company premises before or after work or duringlunch or break periods provided that the employee dis-tributing the Union literature and the employee receiv-ing the Union literature are both off work or on lunchor break periods at the time of the distribution.206 NLRB No. 91 344DECISIONSOF NATIONALLABOR RELATIONS BOARDThe identicalrule was included in a supplemental agree-ment tothe collective-bargaining contract in effect from1968 through 1972. The currentcontract,which is effectivefrom 1972 through 1975,does not containthat rule butpursuant to agreement of the parties that rule has beenseparatelyprinted asa company rule. As interpreted byRespondent,the exceptionfor the distribution of "Unionliterature"appliesto any Union and not justthe incumbent.However,the situationwith a union other thanthe incum-bent has never arisen.The General Counsel contends that employees Wikoff,Kite, and Gould weredischarged because oftheir involve-ment in thedistribution of a newslettercalled the "NewMorning"and that the distributionof that newsletter wasa concerted,protected activityunder Section7 of the Act.Respondent contendsthat the no-distributionrule is law-ful and thatWikoff wasdischarged because hedisobeyedthat rule and becausehe disobeyeda direct from a supervi-sor to comply with thatrule. Section(a)(8) of the companyrulesprovidesthat the disobedience of orders of superiorsshall be justcause for immediate discharge.Respondent further contendsthat Kite and Gould weredischargedbecause theyfalsified their applications for em-ployment.Section(a)(1) of the companyrulesprovides:Although the Employer mayimpose a lesserpenalty,the following shall be just cause for immediate dis-charge:Falsificationof the Employer's records or makingfalse statements when applications for employment arebeing made.The General Counsel alsocontendsthatRespondent'sRule (b)(9), which isa limited no-solicitation rule, is unlaw-fully broad.It states:(b) Except as provided in paragraph(a), violation ofthe offenses listed below shall not be cause for immedi-ate discharge,but the offending employee shall be sub-ject to a reprimand for a first offense, layoff up to five(5) working days for the second offense, and dischargefor a third offense.In assessing penalties,the second orthird offense does not have to be the same type or kindas the first or second offense.(9)Unauthorized solicitation or collections for anypurpose on the Employer's premises.However,solici-tations of Union membership on Company premisesare permissible before or after work or during break orlunch periods,provided that both the employee doingthe soliciting and the employee solicited are both offwork or on break or lunch periods at the time of thesolicitations.In January 1972, negotiations began between Respon-dent and the Union for a new contract.About that timeseveral union stewards and other employee members of theUnion began meeting informally to discuss problems thatthey believed existed with regard to both their union repre-sentation and working conditions in the plant.These meet-ings led to the organizationof a group called the Committeeof Unity whichconsisted of some seven employeesand theirwives.The members of the committeebelieved that theywere not being representedproperly by the Union. Theyspoke to other employees and urged that the employeesattend the union meetingsin the hope that the rankand filewould takegreatercontrol of the Union. They also dis-cussed what they consideredinsufficient wagesand poorworking conditions. They talked about what they believedto be excessiveheat in the plant in thesummer;excessivecold in the winter;dangerous fumes in theplant;and discri-mination against women and minoritiesby Respondent. Incarrying out their programthe members of the committeecontributed toward the purchaseof a mimeograph machineand publisheda newslettercalled the "New Morning."The first edition of the "New Morning"was published inearlyMay and was distributed to Respondent's employeesat the plant on May9. It consisted of articles stating: thatthe Union's contractgave the highest-paid workersthe larg-est increasesand the lowest-paid workersthe least increases,and that "The only thing left for the straight-time workersis to organizeand fight for theirjust demands!"; that theemployees had the rightto refuseto work onunsafe ma-chinesand that if that right was used the Company wouldbe forced to start cleaning up unsafemachineryand noxiousfumes;that the employees received practicallynothing inthe new contractand that the Union hadsupplied poorleadership to them;and that Respodnentmight not be anequal opportunity employer and mightbe discriminatingagainst women,blacks, and Chicanos. The newsletter alsocontained:a suggestionthat the employees read the book"Bury My Heart at WoundedKnee"; a quote from Abra-ham Lincoln to the effect that capitalistsgenerally act inconcert to fleece thepeople;an article stating that the em-ployees should speak up withoutbeing afraid of being fired;a requestfor employees to help withthe newsletter; and acartoon complainingabout the heat in the plant.The second copy of the "New Morning"was publishedin June andwas distributed to Respondent's employees atthe plant onJune 14.It containedarticles stating: thatRespondent should do something about temperatures in theplant that reached over a hundreddegreesin thesummer;that the employeesshould be atthe June 18 union meetingand tell theUnion what they thought about a proposed duesincrease;and that a new wayof running things was neededso that powerin the Unionwas returnedto the shop floor,and that the office of union president and other full-timeoffices shouldbe abolished so that theirduties could betaken overby an in-plant committee. In addition,there wasan article complimenting departmental representatives forabolishingpaymentsto union stewards and another articlecomplaining that copiesof the contracthad not been print-ed for the employees.It also contained a quote from HelenKeller to theeffect that the countryisgoverned for thewell-to-do and forthe exploitersof labor.There was also anarticle complainingthat the president of the Unionwas wellpaid and remote from the conditionsunder whichemploy-ees worked; an article stating thatthe employees shouldspeak out without fear;and anotherarticle asking for helpin the publication of the newsletter. SAMSONITE CORP345B. The No-Distribution Rule andthings stood.Wikoff then said "That's what I wanted youthe Dischargeof Wikoff1.The factsRespondent hired Wikoff in September 1971. He workedas a line packer and was later given the task of puttinghandles on suitcases. He was a member of the Union anduntil early 1972 was a shop steward. Wikoff was one of theoriginalmembers of the Committee of Unity. He wrotearticles for and helped print and distribute the "New Morn-ing." Though he distributed the May copy of the "NewMorning" in the plant on May 9, there is no evidence thatRespondent had any knowledge of his involvement in thatactivity.However, Respondent was aware that the distribu-tion had been made. Frank Koke, Respondent's productionmanager,2 was told by his superiors after the first distribu-tion that someone had passed out the newsletter on thesecond shift, that it was unauthorized literature and that ifhe saw anyone passing them out in the future he was to puta stop to it.About 4 p.m. on June 14, Koke saw Wikoff pass his officecarrying an armful of papers. Koke thought the papersmight be copies of the "New Morning" so he called Freder-ick Ihrig, who was at that time manager of employee rela-tions, and asked what he should do if he saw the "NewMorning" being passed out. Ihrig told Koke that if he sawanyone doing it he was to tell that person that it was unau-thorized literature, that such literature was not to be passedout on the premises, and he was to give whoever was passingit out a direct order to stop.Wikoff distributed copies of the June issue of "NewMorning" in Respondent's cafeteria and outside the cafete-ria door on his way back to the work area. He placed someof the copies on his workbench. About 4:15 p.m., Kokepassed Wikoff's workbench and saw Wikoff passing two ofthe newsletters to employees who were working nearby.Koke asked Wikoff what the papers were and Wikoff re-plied that they were copies of the "New Morning." Kokeasked if anyone had authorized him to pass them out andWikoff answered in the negative. Koke then told Wikoffthat he was supposed to be working, that he was on compa-ny time and that he, was not supposed to be passing out anyunauthorized literature at all. Aftersomediscussion, Kokesaid "I'm fiving you a direct order not to pass out any moreof those papers on company premises." Wikoff said that hisconstitutional rights were being violated and Koke repeatedthe order.About 6:15 that evening Koke was watching employeescome out of the cafeteria when he saw Wikoff come throughthe cafeteria door toward the production area. As he wasleaving the cafeteriaWikoff handed a copy of the "NewMorning" to another employee and intentionally allowedKoke to see what he was doing. Koke then called Wikoffinto his office, told him that he had already been warnedand sent him home. Wikoff asked if he was fired and Kokereplied thatWikoff should call the next day to see how2 The parties stipulated and I find that Koke, as well as Ihng, Delisle, andDaniels (whose titles are set forth below), are supervisors within the meaningof Section 2(11) of the Act.to do, catch me so you could fire me or sendme home sowe'd have a case to take to court."Koke then walked out of his office with Wikoff. At thatpoint Stevens Kite, another alleged discriminatee, came upto them and asked what was happening. Koke told him thatitwas none of his concern and that he was sending the anhome for disobeying an order. Kite replied that it was hisconcern because he was the union steward, to which Kokereplied "I don't know what you boys are up to, but it's gotto stop. I got to do what I have been told." Kite then gaveWikoff a phone number where he could get legal assistanceand Wikoff left the plant.Koke reported the incident to his superiors and RichardL. Daniels, the director of production, made the decisionthat Wikoff should be discharged for unauthorized distribu-tion of literature and for refusing a direct order. On June 15,Koke told Wikoff on the telephone that he was terminatedfor those reasons. The termination notice for Wikoff showsthat he was discharged effective June 15, 1972, for violationof company rules (a)(8) and (a)(14) (which are set forthabove.)After his discharge Wikoff, as well as the other two al-leged discriminatees, Gould and Kite, filed grievances pro-testing their discharges, but the Union did not press themto arbitration. Thereafter they tried to attenda union meet-ing and were kept out.As the Respondent interprets the contract, any requestfor arbitration must be submitted by the Union and anaggrieved individual has no contractual right to bring agrievance to arbitration.2.Analysis, additional findings, and conclusionsThe record evidence establishes and Respondent openlyacknowledgesin itsbrief that "the discharge of Wikoff wasclearly and admittedly the direct result of his acting in viola-tion of the `no-distribution' rule and his refusal to obey adirect order to stop distribution." Though the distributionthat was the proximate cause of Wikoff's discharge oc-curred as Wikoff was leaving the cafeteria, he had not yetreturned to his work station and the distribution did notinterfere with his work or the work of the employee whoreceived the literature. Respondent does not contend thatWikoff was discharged because he distributed the literaturewhen he or the recipient of the literature should have beenworking or were in a workingarea.Koke's order to Wikoffwas to stop passing out the papers on companypremises.That order was in conformity,with Respondent's no-distri-bution rule and encompassed distribution in nonwork aswell as workareas.In determining whether Wikoff's dis-charge was in violation of the Act and whether the rule asenforced also violated the Act, three separateissues areraised. They are: (a) Was the distribution of "New Morn-ing" by Wikoff an activity protected by Section 7 of the Act;(b) if so, did the no-distribution rule unlawfully restrict thatprotected activity in balancing it against Respondent's rightto control activities taking place on its property; and (c)whether the Union could and did effectively waive the rightof employees to engage in the type of literature distributioninvolved here. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDa.The protected activitySection 7 of the Act provides in part that employees shallhave the right to engage in concerted activities for the pur-pose of mutual aid or protection. That concerted activityneed not be union activity to be protected. Thus, inN.L.R.B. v. Washington Aluminum Company,370 U.S. 9 (1962), theUnited States Supreme Court held that an employer inter-fered with Section 7 rights of its employees in violation ofSection 8(a)(1) of the Act by discharging employees whoengaged in a work stoppage to protest the lack of heat in theplant. The Court pointed out that a labor dispute was in-volved even in the absence of a union because the employ-ees' protest concerned conditions of employment in theplant.The distribution of the "New Morning" was a concertedactivity of employees. The text of both editions of the news-letter establishes that the employees were protesting whatthey considered to be inadequatewages andpoor workingconditions. The newsletters repeatedly made reference tothe poor temperature control in the plant. The newsletteralso brought to the attention of the employees the belief bythe writers of the newsletter that their Union was not ade-quately representing them. As the Court of Appeals held inN.L.R.B. v. New-Car Carriers, Inc.,189 F.2d 756 (C.A. 3,1951), "Attempts by some members of a union to bringabout a change in the uniun's attitude about particular col-lective bargaining contracts is certainly `concerted activity'protected by Section 8(a)(1) of the Act. The employer can-not defend his interference by saying that the concertedactivitywas directed against the position taken by theUnion and not directly against the employer."The fact that some of the articles in the newsletter con-tained gratuitous remarks or "social comment"mattersdoen not detract from the conclusion that the distributionof the "New Morning"was aconcerted activity for thepurpose of seeking improvements in wages and conditionsof employment.In some circumstances concerted activitiessuch as wildcat strikes might be unprotected if they have theeffect of undermining the designated bargaining agent. Cf.Sunbeam Lighting Company, Inc.,136 NLRB 1248, enforce-ment denied 318 F.2d 661 (C.A. 7, 1963). However, that isnot the situation in the instant case. The newsletter soughtto spur the Union to more effective representation. It did soin a lawful and peaceful manner through the presentationof ideas.I find that the distribution of the newsletter was an activi-ty protected by Section 7 of the Act. Cf.System AnalyzerCorp.,171NLRB 45;Indiana Gear Works, a Division ofBuehler Corporation,156-NLRB 397, enforcement denied371 F.2d 273 (C.A. 7, 1967).b.The validity of the no-distribution ruleSection 7 of the Act gives employees the right to engagein concerted activities through the distribution of literatureof the type involved herein. However, such rights are notunlimited. Conflicting rights of the employer to regulate hisproperty must also be considered.Republic Aviation Corp. v.N.L.R.B.,324 U.S. 793 (1945). As the UnitedStates Su-preme CourtsaidinN.L.R.B. v. Babcock & Wilson Compa-ny,351 U.S. 105 (1956):Organization rights are granted to workers by the sameauthority, the National Government, that preservesproperty rights: Accommodation between the two mustbe obtained with as little destruction of one as is consis-tent withmaintenanceof the other. The employer maynot affirmatively interferewith organization; theUnion may not always insist that the employer aidorganization.In seeking to accommodate these conflicting rights, theBoard has enunciated certain rules of law which distinguishbetween solicitation and the distribution of literature. Asthe Board held inStoddard-Quirk Manufacturing Co.,138NLRB 615:To sum up,we believe that to effectuate organizationalrights through the medium of oral solicitation, the rightof employees to solicit on plant premises must be af-forded subject only to the restriction that it be on non-working time.However, because distribution ofliterature is a different technique and poses differentproblems both from the point of view of the employeesand from the point of view of management, we believeorganizational rights in that regard require only thatemployees have access to nonworking areas of theplant premises.Applying the foregoing principles in the instant case,we agreewith the TrialExaminer.as stated above, thatthe no-distribution rule maintained by Respondent ispresumptively invalid on its face, as applied to employ-ees who wish to distribute union literature,since itsreach is not limited to working time or to the workingareas of the plant. (footnotes omitted)Section (a)(14) of Respondent's rules forbids unauthor-ized distribution of nonunion literature on Respondent'spremises. The unauthorized distribution of the "New Morn-ing" by employees on nonwork time in nonworkareas 3 wasbanned by the no-distribution rule. Respondent so inter-preted the rule when it discharged Wikoff for engaging ina distribution in violation of the rule. That distribution wasan activity protected by Secion 7 of the Act. Underthe casescited above, the rule is presumptively invalid. Though thosecases involve the distributior of union literature, the logicbehind them applies equally to any distribution of literatureprotected by Section 7 of the Act.Respondent can rebut that presumption by a showing ofspecial circumstances such as the necessity to maintain pro-duction, discipline, or security. As the court of appeals heldinMcDonnell Douglas Corporation v. N.L.R.B.472 F.2d 539(C.A. 8, 1973):We do not mean to say that the Board cannot, pursuanttoRepublic Aviation,hold that a rule infringing Section7 rights is presumptively invalid and must be justified.We do hold, however, that when, in attempting to rebutthat presumption, an employer makes a credible show-3Though Wikoff distributed the literature as he was leaving the caretena,he had not yet reached his machine "work area." SAMSONITE CORP.347ing of special justifying circumstances, as was done inthis case, the Board m ,weighing that evidence mustresponsibly and in a meaningful way consider the im-portance of the proffered justification and thereby de-termine whether the actual impact of the contested ruleupon Section 7 rights mandates the invalidation of therule.Frederick Ihng, who was the manager of employee rela-tions,was the only witness who testified concerning theneed for the no-distribution rule. He averred that the onlyunauthorized distribution in the past had been on one occa-sion during the 1968 or, 1970 political campaign when oneof the local candidates had handed a large number of cam-paign brochures to employees as they were coming into theplant, with the result that there were handbills laying allover the work area and parking lot, which presented a sig-nificant problem in the maintenance department. He alsotestified that there can be a connection between handbill-ing, trash, and safety; that employees receive handbills andhave a tendency to pay attention to them; and that there canbe a potential fire danger associated with trash.This evidence falls far short of rebutting the presumptionthat the no-distribution rule is invalid. As the Board held inStoddard-Quirk Manufacturing Co., supra:We also find that the presumption of invalidity is notovercome by the testimony of Carson Butcher,Respondent's vice-president, that the rule was adoptedyears ago for the purpose of `keeping down the litter... and fire hazards . . . in the plant.' The mere asser-tion that a broad no-distribution rule has this purposehardly proves that is actually `necessary' for the em-ployer to prohibit union handbilling by his own em-ployees in nonworking areas in order to `maintainproduction or discipline'[Babcock & Wilcox, supra.]9 The situation might be different and the presumption of invalidityof the broad rule overcome if an employer could establish that theparticular operations of the company, e.g., a high explosives plant,made the distribution of any inflammable material a menace No suchproof, of course, was adduced or sought to be adduced here "I find that the no-distribution rule in question is presump-tively invalid on its face in that it forbids the distribution ofliterature in the plant by employees who are on nonworkingtime and in nonworking areas in situations where such dis-tribution is an activity protected by Section 7 of the Act. Ifurther find that Respondent has not rebutted that pre-sumption. Further consideration is needed, however, to de-termine whether the no-distribution rule, which otherwisewould have been unlawful, was validated by the Union'scontractual waiver of the right of the employees to engagein nonunion distribution.c.Thewaiver issuethe Court of Appeals for the Sixth Circuit has refused toenforce the Board'sMagnavoxdecision,I am bound by theBoard's interpretation of the law in that case.InMagnavoxthe Board reiterated the language it had used inGale Prod-ucts,Div. ofOutboard Marine Corp.,142 NLRB 1246, en-forcement denied 337 F.2d 390(C.A. 7, 1964),as follows:The validity of a contractual waiver of employee rightsmust depend ... upon whether the interference withthe employees' statutory rights is so great as to overrideany legitimate reasons for upholding the waiver. Uponconsideration of all the relevant factors, we are per-suaded that, in the circumstances of this case, an un-limitedcontractualprohibitionagainstunionsolicitation and distribution would unduly hamper theemployees in exercising their basic rights under theAct.Their place of work is the one location where em-ployees are brought together on a daily basis. It is theone place where they clearly share common interestsand where they traditionally seek to persuade fellowworkers in matters affecting their union organizationallife and other matters relating to their status as employ-ees ... (142 NLRB at 1249).Also inMagnavox,the Board expanded on the order ithad issued in theGale Productscase and directed a companynot to enforce any rule which prohibited employees: "fromdistributing literature in nonworking areas on nonworkingtime on behalf of any labor organization relating to theselection or rejection of a labor organization ....or othermatters related to the exercise by employees of their Section7 rights." Though that case involved the distribution ofunion literature, the touchstone of the Decision is the con-cern for employees' Section 7 rights. As found above, thedistribution of the "New Morning" was protected by Sec-tion 7.In the instant case, as inGale ProductsandMagnavox,thecontractual prohibition against employees' exercise of theirstatutory rights with regard to the distribution of literatureunduly hampered those employees in the exercise of theirbasic rights under the Act. There is no showing that therestriction on distribution is needed by the Union to makeita more effective collective-bargaining agent for the em-ployees. As discussed above, Respondent's interest in theno-distribution rule, and therefore in the waiver, is not sostrong as to extinguish the employees' rights under the Act.No special need was shown for the waiver and I find noreason to conclude that the employees' statutory rightsshould be overweighed by the waiver.4In conclusion, I find that: (1) Respondent violated Sec-tion 8(a)(1) of the Act by maintaining, giving effect to, andenforcing section (a)(14) of its rules in that that rule prohib-its employees from distributing literature in nonworkingareas on nonworking time where such distribution is pro-As detailed inMagnavox Company of Tennessee,195NLRB 265, enforcement denied 474 F.2d 1269 (C.A. 6,1973), the Board in a number of cases, and courts of appealsin other cases, have considered the question whether aunion can contractually waive the right of employees todistribute literature on nonworking time in nonworking ar-eas. Though there is a split of authorities in the circuits and4 InMagnavoxthe Board noted: "As our holding is concerned solely withthe exercise byemployeesof their Section 7 rights, it is not to be taken aslicensing in any way the distribution of institutional-as distinguished frompurely organizational-literature of a labor organization which has ac-quiesced in an employer's promulgation or maintenance of a broad no-distribution rule." In the instant case the "New Morning" was not institution-al literature of the Union. It was concerned with the exercise by employeesof their Section 7 rights 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDtected by Section 7 of the Act; and (2) Respondent violatedSection 8(a)(l) of the Act by discharging Wikoff for refusingto abide by its unlawful no-distribution rule.5Much of the above discussion also applies to the limitedno-solicitation rule, (b)(9). That rule is presumptively un-lawful in that it prohibits employees from solicitations onnonworking time where those solicitations, though not forunion membership, are for concerted activities that are pro-tected under Section 7 of the Act. Respondent has not re-butted that presumption and the employees' rights have notbeen effectively waived by the Union. I therefore find thatRespondent violated Section 8(a)(1) by maintaining ruleC. TheDischargeof Gould1.Background and the General Counsel's caseGould was hired in mid-April 1971. He workedas a scaleand counterman and then as a material handler. Gouldjoined the Union and for part of his employment was a shopsteward.Gould was one of the original members of the Committeeof Unity. He attended a number of meetings in the lunch-room and elsewhere to discuss the publication of the "NewMorning," and in addition he wrotesomeof the stories anddistributed the paper. On May 9, Gould took 30 or 40 copiesof the May edition of the "New Morning" into the plant andhanded them out during the lunch and break periods. Heonly distributed the newsletter in the cafeteria and thebreakroom. On June 14, Gould followed the same proce-dure for the distribution of the June edition of the "NewMorning."When asked whether Respondent ever found out that hewas active in distributing the newsletter, Gould crediblytestified: "It was common knowledge within two depart-mentsthat I was, but in terms of the company and manage-ment, no, not to my knowledge." Gould also crediblytestified that to his knowledge the subject was never dis-cussed in the presence of a foreman. Supervisors were pre-sent at other tables in the careteria, which is a large,unpartitioned area, when Gould was distributing the news-letter.However, Gould acknowledged that he passed thenewsletter out to the people immediately surrounding himat a table, that he had made an effort to insure privacy whenhe was handing them out, and that he didn't know whetherhe was seen by any supervisor.Gould was discharged on June 28, 14 days after the sec-ond distribution of the "New Morning.-5Though the complaint alleges that discharge also to be violative of Sec-tion 8(a)(3) of the Act, the evidence establishes that the discharge was keyedtoWickoff's concerted activities under Section7 of the Actrather than tothe encouragement or discouragement of membership in a labor organizationunder Section 8(a)(3) of the ActI shall therefore recommend dismissal ofthe allegation in the complaint that Wikoff was discharged in violation ofSection 8(a)(3) ofthe Act.6The complaint also alleges that the "promulgation"of rules(a)(14) and(b)(9) was unlawful These rules appear in substantially the same form in the1968 contract.They were"promulgated"more than 6 months prior to thefiling of the charge and therefore under Section 10(b) of the Act,the "promul-gation" is not subject to attack.2.Respondent's caseWhen Gould filled out his application for employment onApril 14, 197 1, he stated that he had never been arrested andthat he had worked for the Arizona State government fromNovember 1968 to-March 1970. He certified that the infor-mation on the application was correct and that he realizedthat his employment was dependent upon the accuracy ofthat application. The application was not accurate. Gouldhad been convicted of refusing induction in the Army andhe spent from September 1968 to March 1970 in prison.The Respondent's records concerning Gould show anentry dated June 12, 1972, stating "FBI inquiry to interviewGould." Based on that inquiry, Respondent commenced aninvestigation into Gould's original application for employ-ment. No investigation had been made prior to that time,even though more than a year had elapsed since his employ-ment. Ihrig acknowledged that prior to the investigationthere was nothing to his knowledge negative in Gould'semployment record.Respondent only initiates an investigation into anemployee's employment application when something comesto Respondent's attention raising a question about that em-ployee. Respondent hires approximately 3000 employees ayear and for economy reasons does not run a routine checkon applications. The FBI inquiry on Gould was made toRespondent's security department and resulted in an inves-tigation by the department.The next entry on Respondent's records pertaining toGould is dated June 20, 1972, and reads "Newspaper clip-pings received showing Gould arrested and convicted/sen-tenced forDraft evasion induction into the Army.Conviction not shown on Gould's application for employ-ment." The security department brought this information toIhrig, the manager of employee relations and 'Delisle, thedirector of industrial relations. Some days later they recom-mended to Daniels, the director of production, that Gouldbe discharged for falsifying his application. Daniels madethe decision to fire Gould, who was discharged on June 28.The termination notice sets forth that Gould was dischargedfor violation of company rule (a)(1) which states in part thatthe making of a false statement on an application for em-ployment is just cause for immediate discharge.Daniels testified that he did not receive any report aboutGould violating a no-distribution rule and that he didn'tobserve any such violation himself. He further testified thatGould was discharged solely'for falsifying the application.Respondent participates in a work release programthrough the Colorado State Penitentiary and does not asgeneral policy reject employees because they have been ar-rested or convicted of a crime. Respondent has, however,fired employees for falsifying employment applications.One employee who was hired on August 22, 1972, was dis-charged on October 16, 1972, because he had falsified hismedical application concerning a previous back injury. An-other employee who was hired on September 4, was dis-charged on September 13, 1972, because he stated on hisapplication that he was 18 when he was only 17 years old.There is no evidence in the record that any other irregulari-ties in employment applications were treated more le-niently. SAMSONITE CORP.3493.ConclusionsThe General Counsel has established: (1) that Gould en-gaged in activitiesprotected by Section 7 of the Act (thedistribution of the "New Morning" on June 14); (2) thatRespondent harboredan animusagainst employees whoengaged in such activities (as established by the dischargeofWikoff because he engaged in such activities); and (3)that 14 days after Gould engaged in that protected activity,he was summarily discharged.Respondent has established that Gould falsified his appli-cation for employment and that the discharge took placeshortly after Respondent learned of that falsification. Re-spondent also established that it had a past practice ofdischarging employees who falsified their employment ap-plications. However, in the prior discharges for such falsifi-cations,Respondent learned of the misstatements arelatively short time after the hiring of those employees.Also, in both of those situations, the misstatements relatedto matters which might have affected the employees' work.In one case, it involved the physical condition of the em-ployee, and in the other case, the fact that the employee wasonly 17 years old.In the instant case,Gould apparently wasconsidered to be a good employee. Respondent had approx-imately 14 months to evaluate his work before his discharge.The falsification of the application related to a matter whichhad nothing to do with Gould's ability to do the work re-quired of him. Presumably, an employer uses an applicationform to aid him in determining whether an applicant has apotential for being a good, reliable worker. Observation ofan employee's actual work habits for 14 months would seemto be a more reliable index in making that evaluation thanthe words used on the application. There is, therefore, thesuspicion that Respondent's asserted reason for the dis-charge of Gould is a pretext to cover up thereal reason forthe discharge.Thereis also a suspicion arising from this thatRespondent has something that it seeks to conceal. Howev-er, such suspicions, though they diminish the stature ofRespondent'sdefense,do not establish the GeneralCounsel's case.To successfully prove his case, the General Counsel mustestablishby a preponderance of the credible evidence thatGould was discharged because he distributed the "NewMorning." Unless Respondent knew that he had engaged insuch a, distribution, it cannot be found that Respondentfired him for that reason. It is therefore incumbent on theGeneral Counsel to prove such knowledge.'Knowledge of, concerted activities may be shown by cir-cumstantialaswell as direct evidence.Famet, Inc., 202NLRB No. 52. Any circumstances which make it logical toinfer that Respondent knew about the protected activities7 In some situations, such as where an employer interferes with Section 7rights to forstall organizational possibilities,knowledge that a protected ac-tivity in fact took place is not needed to establish a violation of Section8(a)(1). However,in the instant case,the discharge of Gould would be unlaw-ful only if a casual connection is shown to exist between Gould's protectedactivity and the discharge.IfRespondent did not know of the protectedactivity,it cannot be found that Respondent discharged Gould because ofthat protected activity. Cf.Mook Weiss Meat Packing Company, d/b/a CrownMeat Company,160 NLRB 546;Kayser-Roth Hosiery Co, Inc.,166 NLRB372.must be considered. In a small plant where the supervisionhas close contact with the employees and the concertedactivity is carried out in an open manner, an inference iswarranted that the company does obtain knowledge. Cf.BigThree Industries, Inc.,192 NLRB 370;Wiese Plow WeldingCo., Inc.,123 NLRB 616. The Board looks not only towhether the protected activities take place in such a manneras to give the employer the opportunity to observe it, butalso to whether the employer made statements or engagedin conduct which make it likely to believe that he gainedknowledge of the protected activities.The American Leagueof Professional Baseball Clubs,189 NLRB 541. However, theinference of knowledge may not be drawn even where thereis proof of union animus, suspicious timing and false rea-sons advanced to justify the discharge, where there is noindependent basis for inferring knowledge.The AmericanLeague of Professional Baseball Clubs, supra,and cases citedtherein. ,In the instant case, Gould did not distribute the "NewMorning" in such a manner as to make it logical to infer thatRespondent must have obtained knowledge of that activity.Cf.Hadley Manufacturing Corporation,108 NLRB 1641.Neither did Respondent's actions or the statements of itsrepresentatives warrant such an inference. Gould distribut-ed copies of the "New Morning" on only two dates, May9 and June 14. The distribution was made only in the break-room and the cafeteria. Though there were supervisors pre-sent in the cafeteria, Gould acknowledged that he passednewsletters out to people at his table and that he made aneffort to insure privacy. He also acknowledged that hedidn't know whether he was seen by any supervisor. Thedistribution was not made in such an open manner or undersuch circumstances as to warrant the inference that it wasseen by supervisors.Respondent did know that Wikoff was distributing the"New Morning." When Production Manager Koke was es-corting Wikoff out of the plant on June 14, Koke respondedto union steward Kite's inquiry by saying, "I don't knowwhat you boys are up to, but it's got to stop." It is possibleto infer from that remark that Koke's useof the phrase "youboys" indicated that he associated Kite with Wikoff. It isequally logical to infer, however, that Koke was referring toany employees who might be engaged in the distributionand used the expression "you boys" to Kite because Kite,a shop steward, was the Union's representative for all theemployees. I do not believe that the inference is warrantedthat Koke knew that Kite was involved in the distribution.Certainly, there is nothing in that remark which would sup-port afindingthat Koke knew that Gould hadbeen engagedin the distribution.8In conclusion I find that the General Counsel has notestablished by a preponderance of the credible evidencethat Respondent knew before Gould's discharge that Gouldwas involved in the distribution of the "New Morning." Itfollows that there is a failure of proof that Gould's dischargewas casually connected to his protected activity. I shalltherefore recommend the dismissal of those portions of the$As set forth below, in the discussion of Kite's discharge,Kite had aconversation with Respondent's attorney,Muller. For the reasons set forthin that discussion,Ido not believe that that conversation warrants anyinference of company knowledge as to either Kite or Gould. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint that allegethat Gouldwas discharged in viola-tion of the Act .9D. The Discharge of Kite1.Background and General Counsel's caseKite was employed by Respondent on April 8, 1971, andwas discharged on June 28, 1972. He was a machine opera-tor in the luggage department. Kite was a union memberand at the time of his discharge he was a union steward. Kitewas one of the original members of the Committee of Unity.He wrote articles for the "New Morning" and helped dis-tribute copies. On May 9, he distributed copies of the Mayedition in the cafeteria before going to work and on break-time.He alsodistributedsome whilehe was working. Nocompany official spoke to him about the distribution. Healso participated in the distribution of the June edition onJune 14. Before going to work he handed a few copies topeople sitting with him at the table in the cafeteria and hehanded some more to employees in the breakroom.Almost from the beginning of his employment, Kite hadbeen active in union affairs. Shortly after joining the Union,he became a union steward and a member of the Union'spublicity department. He wrote articles for and helped dis-tribute the Union's newsletter. He had been active in aunion election in which he wore and distributed buttons andcampaigned for candidates.When asked whether he knew whethermanagement wasaware that he was distributing the "New Morning," Kitetestified that there were two things that led him to believethe Company did have knowledge. He averred that he wasa known activist, that he was constantly in controversieswith the foreman and with people working with him andthat after the May edition of "New Morning" was distribut-ed, people came up to him and asked if he was fired. He alsotestified that supervision was always close at hand, butwhen asked how the supervisors found out, he replied thathe didn't know and that it was a long time ago.Kite also testified that he had a conversation with NickMuller, an attorney on Respondent's corporate staff, whichindicated that Respondent knew of his involvement in thedistribution of the "New Morning." Kite and Muller hadsome mutual friends who arranged for the two to meet atMuller's home. The meeting took place about 2-1/2 monthsafter Kite had been discharged. According to the testimonyof Kite, Muller said that the decision for Kite's dischargewas made by Thornley Wood's office at the corporate levelbecause there was fear on the part of the Company that thenewsletter was inflammatory, would get people aroused,and would cause difficulties. Kite also averred that Mullertold him that the Company felt that those who they knewwere involved had to go and that the Company was notgoing to let their people be led down the primrose path. Kite9In further support of this conclusion it is noted that Respondent appearedto believe that it had the legal right to dischargeWikofffor distributing the"New Morning" in violation of the no-distribution rule. Respondent admit-tedlydischarged him for that reason.It is difficult to believe that with thatstate of mind Respondent would have discharged Gould and Kitefor violat-ing the same no-distribution rule and then gone to the trouble of manufactur-ing an elaboratepretextto disguise that reason.testified that Muller did not name the people who the Com-pany felt were involved. He acknowledged in his testimonythat he told Muller the facts of the case as he believed themto be and his opinion as to the reason he was fired.Muller testified that as corporate counsel he has no juris-diction in personal matters and does not participate in thepersonnel processes of Respondent; that he never discussedKite's termination with anyone from Respondent prior tohis meeting with Kite; that all he knew of the situation priorto his meeting with Kite was what he heard from friends ofKite who were unconnected with Respondent; and that henever discussed Kite with Delisle or Ihrig (the officials whorecommended Kite's discharge) or with Daniels (the officialwho decided to discharge Kite). Muller specifically deniedthat he told Kite that the decision was made in ThornleyWood's office and also denied that he told Kite that thedischarge was caused by the distribution of the "New Mom-ing."Muller testified that in the conversation Kite ex-plained his position and said that he thought that he wasfired because of the newsletter. Muller denied that he saidanything that could have given Kite the impression that thereal reason for the discharge was the newsletter.I credit Muller's version of the conversation. Muller cred-ibly testified that he was not in a position to know thepersonnel practices of Respondent or the situation withregard to Kite. I do not believe that Muller made the typeof sweeping statements attributed to him by Kite. Kite maywell have had the impression that Muller was agreeing withKite's own recitation of what had happened to him becauseMuller was a sympathetic listener.'Kite was discharged on June 28, 14 days after the seconddistribution of the "New Morning."2.Respondent's caseWhen Kite filled out his employment application onApril 6, 1971, he stated that he had 2 years ofcollege train-ing and nodegree. He also stated that he had never beenarrested. He certified that the information was correct andthat he realized his employment was dependent on its accu-racy. As with Gould, the application was not accurate.In addition to receiving a bachelor's degree,he was therecipient of a master's degree in political science from theUniversity of Oregon. He also didsomepostmasters gradu-ate work at that university."While a student, Kite had been arrested in connectionwith an incident in which he was trying to keep other stu-dents from crossing a picket line at a plant near the universi-ty that was having a labor dispute. The arrest was forblocking traffic on a public thoroughfare and for assaultand battery on a deputy sheriff. He was found guilty of thecharge of blocking traffic, which was a traffic violation, andwas fined and given 2 days in jail.He was alsotried on theassault andbattery charge which resulted in a hung jury and10 It is notedthat Kitemade no mention of this conversation in his directexaminationby the General Counsel.11Kite testified thathe misstatedhis educational qualifications on theapplication because ofhis need for a job.He averredthathe had been unableto obtainemployment for whichhis education qualified him and that he wasconsistentlyrejected from other employmentbecausehe was "overquali-fied." SAMSONITE CORP.the dropping of the charge.Respondent's records concerning Kite show an entry dat-ed June 6, 1972, stating: "FBI inquiry to verify Kite's em-ployment at Samsonite." The next entry is dated June 12,1972, and states: "Law enforcement inquiry by telephonefrom Oregon to verify Kite's employment. Caller advisedKite had been arrested in Oregon and that he was a gradu-ate student at University of Oregon. Kite was allegedlyinvolved in an investigation of a bombing at the Universityof Oregon campus." The record contains three other en-tries: "June 15, 1972-Newspaper clipping received show-ingKite arrested and convicted yin Oregon; June 19,1972-Information received confirmed Kite was a graduatestudent, University of Oregon; June 27, 1972-terminated.Discharged violation of Co. rule A-I." The records alsocontain a statement that on June 19, 1972, the registrar'soffice of the University of Oregon verified the fact that Kitehad an advanced degree. There is also a newspaper clippingwhich shows Kite's arrest.Respondent's procedure for investigating employmentapplications, when a questionis raised, is set forth in thediscussion of Gould's discharge. Generally the same proce-dure was followed for Kite. The security department, on thebasis of law enforcement agency inquiries,made its owninvestigation and found that Kite had more formal educa-tion than he had stated on his application and that he hadbeen arrested for obstructing traffic andassault.The securi-ty department passed this information on to Ihrig and Deli-sle,who in turn recommended to Daniels that Kite bedischarged for falsifying his employment application. Therecommendationwas madeseveral days before the dis-charge.Danielsmade the decision to discharge Kite.Ihrig testified that Kite's unsuitability for work did notstem from the arrest record or his education, but from hiswillful withholding of information on the application. Healso averred that he could not say whether Kite would havebeen hired if Respondent had known the truth but thatusually when someone with advanced education was put ina routine, boring job, both the individual and the Companywere dissatisfied.Kite's termination notice showed that he was dischargedon June 27 for violation of company rule (a)(1). He wasnotified of the termination the following day, June 28.Daniels, who made the decision to discharge both Kiteand Gould, testified that he never received a report aboutKite violating a no-distribution rule and that he never ob-served Kite violating that rule. He averred that the dis-charge was motivated solely by the falsifications on theapplication and was not related to the distribution of litera-ture.3.ConclusionsThe General Counsel has established that Kite engagedin protected activities, that Respondent harboredan animusagainst employees who engaged in such activities, and that14 days after Kite engaged in those activitieshe was summa-rily discharged. Respondent established that Kite had falsi-fied his application for employment, that the discharge tookplace shortly after Respondent learned of it, and that Re-spondent did have a past practice of discharging employees351who falsified their applications. The same grounds for ques-tioning Respondent's defense set forth in the discussion ofGould's discharge applies equally to Kite. In spite of thosesuspicions concerning Respondent's defense, however, thesame problem of "company knowledge" must be faced. Thefacts of the case as relating to Kite must be viewed in thelight of the law set forth in the Board cases cited above inthe section dealing with Gould's discharge.Kite was very active on behalf of the Union. He was aunion steward, a member of the Union's publicity depart-ment, and a writer and distributor for the Union's newslet-ter. In addition, he was active in the union election. Kite'sassertion that he was a known activist was accurate. Howev-er, there is no evidence in the record to indicate that Re-spondent bore any hostility toward employees who engagedin that type of union activity. The Union was the recognizedbargaining agent and the right to distribute union literaturewasestablishedthroughcollectivebargaining.Respondent's hostility was directed against employees whodistributed nonunion literature such as the "New Morning."The question is then whether Respondent knew of Kite'sactivities in that regard. Kite's testimony that he believed hisactivities with regard to the "New Morning" to be commonknowledge does not prove that fact.As with Gould, Kite did not distribute the "New Morn-ing" insuch a manner as to make it logical to infer thatRespondent must have obtained knowledge of that activity.Kite engaged in that activity on only two dates, May 9 andJune 14. On May 9, Kite distributed some while he wasworking,somein the cafeteria, and some in the breakroom.On June 14, the distribution was only to people sitting withhim at a table and to employees in the breakroom. There isno evidence that the distribution was made in an openmanner or in such a way as to make it logical to assume thatKite was observed by supervision. Kite himself testified thathe doesn't know how his supervisors found out.Respondent's actions and the statements of its represen-tatives do not warrant the inference that Kite's involvementin the distribution was known. As set forth in the discussionof Gould's discharge, Koke did refer to "you boys" in thecontext of Respondent's stopping the distribution. Howev-er, for the reasons set forth in that discussion I do notbelieve the inference is warranted that Koke knew,that Kitewas involved in the distribution.No inference of knowledge can be made from the cred-ited facts relating to Kite's conversation with Muller.In conclusion, I find that the General Counsel has notestablished by a preponderance of the credible evidencethat Respondent knew before Kite's discharge that Kite wasinvolved in the distribution of the "New Morning." Thereis, therefore, a failure of proof that Kite's discharge wascasually connected to his protected activity and I shall rec-ommend the dismissal of those portions of the complaintthat allege that Kite was discharged in violation of the Act.IV. THE EFFECTOF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti- 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDmate and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discharged Wikoff in vio-lation of Section 8(a)(1) of the Act, I shall recommend thatRespondent be ordered to offer himreinstatement andmake him whole for any loss of pay resulting from hisdischarge, by payment to him of a sum of money equal tothe amount he normally would have earned as wages fromthe date of his discharge to the date on which reinstatementis offered,'less net earnings during that period. Such back-pay shall be computed on a quarterly basis in the mannerprescribed in F.W.Woolworth Company,90 NLRB 289,and shall include interest at 6 percent as provided inIsisPlumbing & Heating Co.,138 NLRB 716.It is further recommended that Respondent be ordered topreserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records,social security payment records, timecards, personnel re-cords and reports, and all other records necessary to analyzethe amountof backpay due.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By maintaining, giving effect to, and enforcing a rulethat prohibits employees from distributing literature in non-working areas on nonworking time where such distributionis protected by Section 7 of the Act, Respondent has violat-ed Section 8(a)(1) of the Act.4.By maintaining a rule that prohibits employees fromsoliciting on nonworking time,where such solicitation isprotected by Section 7 of the Act, Respondent violatedSection 8(a)(1) of the Act.5.By discharging Leon C. Wikoff because he refused toabide by Respondent's unlawful no-distribution rule, Re-spondent violated Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.7.Except as set forth above, the General Counsel has notestablished by a preponderance of the credible evidencethat Respondent has violated the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER t2Respondent,SamsoniteCorporation, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Maintaining, giving effect to, or enforcing any rulethat prohibits employees from distributing literature in non-working areas on nonworking time where such distributionisprotected by Section 7 of the Act.(b)Maintaining any rule that prohibits employees fromsoliciting on nonworking time, where suchsolicitation isprotected by Section 7 of the Act.(c)Discharging or otherwise discriminating against anyemployee for refusing to abide by an unlawful no-distribu-tion rule.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Offer Leon C. Wikoff immediate and full reinstate-ment to his former job, or if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him wholefor hisloss of earningsin the manner set forthin the sectionof this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due.(c)Post at its Denver, Colorado, plant, copies of theattached notice marked "Appendix." 13 Copies of the no-tice, on forms provided by the Regional Director for Region27, after being duly signed by Respondent's authorized rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consec-utive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 27, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT ISALSO ORDERED that the complaint be dismissedinsofaras it allegesviolations of the Act not specifically found.12 In the event no exceptions are filed asprovided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, recommendations and recommendedOrderherein shall,as pro-vided by Sec.102.48 of the Rules and Regulations,be adopted by the Boardand become its findings, conclusions,and order,and all objections theretoshall be deemed waived for all purposes.13 In the event that the Board's Order is enforced by a Judgment of theUnited StatesCourt of Appeals,the words in the notice reading "Posted byOrder of theNational LaborRelations Board" shall be changed to read"Posted Pursuant to a Judgmentof the UnitedStates Court of AppealsEnforcing an Order of the NationalLaborRelations Board." SAMSONITE CORP.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL NOT maintain, give effect to, or enforce anyrule that prohibits employees from distributing litera-ture in nonworking areas on nonworking time wheresuch distribution is protected by Section 7 of the Na-tional Labor Relations Act, as amended.WE WILL NOTmaintainany rule that prohibits employ-ees from soliciting on nonworking time, where suchsolicitation is protected by Section 7 of the Act.WE WILL NOT discharge or otherwise discriminateagainst any employee because that employee refuses toabide by an unlawful no-distribution rule.WE WILL NOT in any like or related manner interfere353with, restrain, or coerce employees in the exercise oftheir rights guaranteed in Section 7 of the Act.WE WILL offer full reinstatement to Leon C. Wikoff,with backpay plus 6 percent interest,DatedBySAMSONITECORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, U. S. Custom House, Room 260,721 19th Street, Denver, Colorado 90014, Telephone 303-837-3551.